STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   August 18, 2015
                Plaintiff-Appellant,                               9:05 a.m.

v                                                                  No. 320209
                                                                   Wayne Circuit Court
SALAH AL-SHARA,                                                    LC No. 13-008152-AR

                Defendant-Appellee.


Before: HOEKSTRA, P.J., and SAWYER and BORRELLO, JJ.

HOEKSTRA, P.J.

        The prosecution appeals by leave granted a circuit court order vacating defendant’s nolo
contendere plea. Because the district court failed to advise defendant of his Jaworski1 rights
during the plea proceedings as required by MCR 6.610(E)(4) and the trial court thus abused its
discretion by denying defendant’s motion to set aside defendant’s plea, we affirm.

        As a result of an incident with his wife at a restaurant on May 27, 2013, defendant was
charged with one count of domestic violence under MCL 750.81(2). The prosecution offered
defendant a plea agreement, which he accepted. Pursuant to this agreement, defendant would
plead no contest to one count of domestic violence in exchange for a sentence consisting of one
year of probation with credit for two months of probation already served and no jail time. It is
uncontested that, on May 31, 2013, defendant signed a written “pre-trial conference summary”
form detailing the terms of the plea agreement.2 This form, signed by defendant, also included
the following waiver of defendant’s trial rights:

         I HEREBY ACCEPT THE ABOVE AGREEMENT AND WAIVE THE
         FOLLOWING RIGHTS:



1
    People v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972).
2
  Although we do not have the benefit of the district court file, this document appears as an
attachment to a document submitted by the prosecutor in circuit court. The parties do not contest
that this document was signed by defendant.


                                               -1-
       1. THE RIGHT TO A JURY TRIAL OR TRIAL BY THE COURT.

       2. THE RIGHT TO BE PRESUMED INNOCENT UNLESS PROVEN GUILTY
       BEYOND A REASONABLE DOUBT.

       3. THE RIGHT TO CONFRONT AND QUESTION THE WITNESSES
       AGAINST ME.

       4. THE RIGHT TO HAVE THE COURT COMPEL WITNESSES TO COME
       TO COURT AND TESTIFY FOR ME.

       5. THE RIGHT TO TESTIFY AT MY TRIAL. THE RIGHT TO REMAIN
       SILENT AND NOT HAVE MY SILENCE USED AGAINST ME.

       6. THE RIGHT TO BE REPRESENTED BY A LAWYER, AND THE RIGHT
       TO HAVE THE COURT APPOINT A LAWYER TO REPRESENT ME IF I AM
       INDIGENT AND MEET CERTAIN CONDITIONS.

        On May 31, 2013, the district court held a hearing, during which the parties indicated that
they had come to a resolution in the case and that defendant wished to enter a no contest plea.
After recounting the terms of the agreement and confirming that defendant realized the plea
would constitute a violation of a previous order of probation entered in another case, the district
court concluded that there was factual support for defendant’s plea in the contents of an incident
report dated May 27, 2013. In terms of advising defendant of the rights he waived by entering a
plea, the trial court then engaged in the following brief colloquy:

              [District Court]: [Defendant,] are you giving up your Constitutional
       Rights to a trial by judge or jury in this case?

               [Defendant]: Yes, Your Honor.

              [District Court]: Is anybody forcing you into this in any way whatsoever,
       [defendant]?

               [Defendant]: No, Your Honor.

             [District Court]: Very well. The Court will accept the plea of no contest
       on 13S01020[;] we will enter a finding of a probation violation on 12S0273.

Once the district court accepted defendant’s plea, the district court immediately proceeded to
sentencing and sentenced defendant in accordance with the plea agreement reached by the
parties.

        On August 9, 2013, defendant filed a timely motion in the district court to withdraw his
plea. In relevant part, defendant asserted that he should be permitted to withdraw his plea
because the trial court failed to advise defendant of his rights as required under MCR 6.610(E).
According to defendant, this obvious error affected his substantial rights and merited the setting
aside of his plea.

                                                -2-
        The district court disagreed and denied defendant’s motion. The district court reasoned
that, based on a review of the proceedings as a whole, there was not a deviation from the court
rule affecting defendant’s substantial rights that would constitute a miscarriage of justice as
required to set aside defendant’s plea after conviction and sentencing under People v Ward, 459
Mich. 602, 614; 594 NW2d 47 (1999), opinion corrected on denial of reh 460 Mich. 1204 (1999).
In reaching this conclusion, the district court characterized any deviation from the court rules as
a mere “technical failure.” The district court further reasoned that defendant was not harmed by
this “technical failure” because defendant signed a written form advising him of his rights,
defendant was “not a stranger to court proceedings,” defendant had failed to provide an affidavit
attesting to the fact that defendant actually failed to understand his rights and, in actuality,
defendant’s real motivation in seeking to set aside the plea was simply to avoid the probation
violation consequences arising in his other case. In these circumstances, the trial court
concluded that defendant had not shown a miscarriage of justice arising from the plea
proceedings and was thus not entitled to have his plea set aside.

        After the district court denied defendant’s motion, defendant filed a claim of appeal in
Wayne Circuit Court, again asserting that his plea should be set aside because the district court
failed to comply with MCR 6.610(E). The circuit court concluded that, applying a substantial
compliance standard, the plea taking process in this case was “clearly defective” because
defendant had not been advised of his rights on the record and the district court had failed to
reference the form signed by defendant to confirm that it had been read and understood by
defendant as required by MCR 6.610(E)(4). Because the rights omitted by the district court
included defendant’s constitutional rights as set forth in Boykin3 and Jaworski, the circuit court
concluded that the plea was invalid, this error could not be corrected on remand, and that
defendant was, therefore, entitled to withdraw his plea. For this reason, the circuit court vacated
defendant’s plea and remanded to the district court for a trial. Following the circuit court’s
decision, the prosecutor filed an application for leave to appeal in this Court, which we granted.4

        On appeal, the prosecutor argues that the circuit court erred by vacating defendant’s plea
because the district court substantially complied with MCR 6.610(E) and defendant has not
shown that any deviation from the court rule affected his substantial rights. Instead, according to
the prosecution, any errors committed by the district court were minor and the combination of
written and oral waivers utilized during the proceedings served to adequately advise defendant of
his rights. Because there is no indication that defendant failed to actually understand his rights,
the prosecutor maintains that defendant has not shown error affecting his substantial rights or a
miscarriage of justice. In these circumstances, the prosecutor asserts that the district court did
not abuse its discretion by denying defendant’s motion to withdraw his plea.

        A trial court’s ruling on a motion to withdraw a plea is reviewed for an abuse of
discretion. People v Brown, 492 Mich. 684, 688; 822 NW2d 208 (2012). An abuse of discretion


3
    Boykin v Alabama, 395 U.S. 238, 243; 89 S. Ct. 1709; 23 L. Ed. 2d 274 (1969).
4
 People v Al-Shara, unpublished order of the Court of Appeals, entered April 18, 2014 (Docket
No. 320209).


                                                -3-
occurs when the trial court’s decision falls outside the range of principled outcomes. People v
Fonville, 291 Mich. App. 363, 376; 804 NW2d 878 (2011). A trial court also necessarily abuses
its discretion when it makes an error of law. People v Swain, 288 Mich. App. 609, 628-629; 794
NW2d 92 (2010). To the extent resolution of this case poses questions of constitutional law or
requires interpretation of the court rules our review is de novo. People v Clement, 254 Mich. App.
387, 389-390; 657 NW2d 172 (2002).

       “There is no absolute right to withdraw a guilty plea once the trial court has accepted it.”
People v Patmore, 264 Mich. App. 139, 149; 693 NW2d 385 (2004). Nonetheless, when there has
been a defect in the plea-taking process, a defendant may seek to set aside his or her plea. See
Brown, 492 Mich. at 693; People of City of Livonia v Jasik, 393 Mich. 439, 442; 224 NW2d 838
(1975). Withdrawals of pleas entered in district court in particular are governed by MCR
6.610(E)(8), which states:

       (a) A defendant may not challenge a plea on appeal unless the defendant moved in
       the trial court to withdraw the plea for noncompliance with these rules. Such a
       motion may be made either before or after sentence has been imposed. After
       imposition of sentence, the defendant may file a motion to withdraw the plea
       within the time for filing an application for leave to appeal under MCR
       7.105[G](2).

       (b) If the trial court determines that a deviation affecting substantial rights
       occurred, it shall correct the deviation and give the defendant the option of
       permitting the plea to stand or of withdrawing the plea. If the trial court
       determines either a deviation did not occur, or that the deviation did not affect
       substantial rights, it may permit the defendant to withdraw the plea only if it does
       not cause substantial prejudice to the people because of reliance on the plea.

       (c) If a deviation is corrected, any appeal will be on the whole record including
       the subsequent advice and inquiries.

As this rule makes plain, a defendant may seek to withdraw his or her district court plea for
noncompliance with the plea-taking requirements set forth in the court rules, but to succeed on
such a motion, a defendant must demonstrate that a deviation affecting substantial rights
occurred. See MCR 6.610(E)(8)(b). Given the requirements of the court rule for setting aside a
plea, the question before us in this case is twofold: whether the trial court deviated from the court
rules governing the plea-taking process and, if so, whether this deviation entitles defendant to set
aside his plea.

        The process for accepting a plea in district court is set forth in MCR 6.610(E). Under this
rule, before accepting a plea of guilty or nolo contendere, the district court has an obligation to
determine that the plea is “understanding, voluntary, and accurate.” MCR 6.610(E)(1). See also
Brown, 492 Mich. at 693. To be voluntary and understanding, a defendant must be made aware
of the rights he waives by entering a plea as well as the direct consequences of a plea. See
People v Cole, 491 Mich. 325, 332-333; 817 NW2d 497 (2012). Only when a defendant is
sufficiently made aware of his trial rights and the direct consequences of a plea can a defendant


                                                -4-
make a voluntary and intelligent choice between the alternative courses of action available. See
id., citing N Carolina v Alford, 400 U.S. 25, 31; 91 S. Ct. 160; 27 L. Ed. 2d 162 (1970).

        Of particular relevance to the present case, “[a] no-contest or a guilty plea constitutes a
waiver of several constitutional rights, including the privilege against compulsory self-
incrimination, the right to a trial by jury, and the right to confront one's accusers.”5 Cole, 491
Mich. at 332. Because a defendant waives these rights by entering a plea, “the defendant must be
informed of these three rights, for without knowledge he cannot understandingly waive those
rights.” Jaworski, 387 Mich. at 29. While there are other rights of which a defendant must also
be informed, these three rights, often referred to in Michigan as “the Jaworski rights,” were
given preeminent importance in plea proceedings by the United States Supreme Court in Boykin,
395 U.S. at 243; and, in Jaworski, 387 Mich. at 31, the Michigan Supreme Court later determined
that a felony conviction entered pursuant to a plea must be set aside if the defendant was not
advised of his rights to a jury trial, to confront his accusers, and to remain silent. As a matter of
policy, these advice of rights requirements were imported into the district court context in 1988
via the court rules, such that a district court must, like a circuit court, advise a defendant pleading
to a misdemeanor of these Jaworski rights at the plea proceedings. See People v Yost, 433 Mich.
133, 140; 445 NW2d 95 (1989).

        In particular, among other rights and information, MCR 6.610(E)(3) specifically requires
the district court to inform a defendant of the Jaworski rights he or she will waive by entering a
plea. The rule states:

       (3) The court shall advise the defendant of the following:

       (a) the mandatory minimum jail sentence, if any, and the maximum possible
       penalty for the offense,

       (b) that if the plea is accepted the defendant will not have a trial of any kind and
       that the defendant gives up the following rights that the defendant would have at
       trial:


5
  These constitutional rights also exist in the context of misdemeanor offenses. See, e.g.,
Berkemer v McCarty, 468 U.S. 420, 433; 104 S. Ct. 3138; 82 L. Ed. 2d 317 (1984) (constitutional
prohibition on compelled self-incrimination, as safeguarded through provision of Miranda
warnings, applied to misdemeanors as well as felonies); D.C. v Clawans, 300 U.S. 617, 630; 57 S
Ct 660; 81 L. Ed. 843 (1937) (reversal required where the misdemeanor defendant was denied
opportunity for cross-examination); People v Antkoviak, 242 Mich. App. 424, 480-482; 619
NW2d 18 (2000) (constitutional right to a jury trial for misdemeanor offenses in Michigan under
Const. 1963, art. 1, § 20); Const. 1963, art. 1, § 20. See also Pointer v Texas, 380 U.S. 400, 405;
85 S. Ct. 1065; 13 L. Ed. 2d 923 (1965) (“There are few subjects, perhaps, upon which this Court
and other courts have been more nearly unanimous than in their expressions of belief that the
right of confrontation and cross-examination is an essential and fundamental requirement for the
kind of fair trial which is this country's constitutional goal.”).


                                                 -5-
       (i) the right to have witnesses called for the defendant's defense at trial,

       (ii) the right to cross-examine all witnesses called against the defendant,

       (iii) the right to testify or to remain silent without an inference being drawn from
       said silence,

       (iv) the presumption of innocence and the requirement that the defendant's guilt
       be proven beyond a reasonable doubt. [MCR 6.610(E)(3).]

        Regarding the manner in which this information may be imparted, MCR 6.610(E)(4)
directs that a defendant may be informed of these rights as follows:

       (a) on the record,

       (b) in a writing made part of the file, or

       (c) in a writing referred to on the record.

       If the court uses a writing pursuant to subrule (E)(4)(b) or (c), the court shall
       address the defendant and obtain from the defendant orally on the record a
       statement that the rights were read and understood and a waiver of those rights.
       The waiver may be obtained without repeating the individual rights.

Given the plain language of MCR 6.610(E)(4), it is clear that a defendant may be advised of his
rights either in writing or on the record. Either manner is sufficient. However, whatever manner
is used, the rule makes plain that there must be some on the record colloquy with a defendant
regarding his rights to ensure that he has been advised of those rights. That is, even if a
defendant is advised of his rights in writing, the rule mandates that “the court shall address the
defendant and obtain from the defendant orally on the record a statement that the rights were
read and understood and a waiver of those rights.” MCR 6.610(E)(4) (emphasis added). The
trial court need not necessarily reiterate each of defendant’s individual rights on the record, but it
must, at a minimum, verify that defendant did in fact read and understand those rights. MCR
6.610(E)(4). In the absence of such a colloquy on the record, intelligent waiver of these
important rights cannot be presumed. See Jaworski, 387 Mich. at 29.

       When considering whether a trial court complied with the court rules governing plea
proceedings and whether any deviation entitles a defendant to reversal of his or her plea, we
review the trial court’s observance of the court rules detailing the procedures for taking a plea
under the doctrine of “substantial compliance.”6 People v Saffold, 465 Mich. 268, 273; 631


6
  When reviewing defendant’s motion to set aside its plea, the district mistakenly relied on Ward,
459 Mich. at 611-614, wherein the Court did not apply the doctrine of substantial compliance but
instead emphasized that withdrawal of a guilty plea after conviction and sentencing is disfavored
and subject to a showing of a miscarriage of justice. Like the circuit court, we instead conclude
that Safford, not Ward controls the instant dispute. That is, Ward was decided before the


                                                    -6-
NW2d 320 (2001). Under this doctrine, literal or “talismanic” compliance with the court rules is
not required. See id. at 280; In re Guilty Plea Cases, 395 Mich. 96, 124; 235 NW2d 132 (1975).
Instead, reviewing courts consider the record to determine whether “the judge informed the
defendant of the constitutional and other rights delineated in the rule in such manner as
reasonably to warrant the conclusion that the defendant understood what a trial is and that by
pleading guilty he was knowingly giving up his right to a trial and the rights and incidents of a
trial.” In re Guilty Plea Cases, 395 Mich. at 124. When applying this standard, there must,
however, be consideration of the preeminence given the Jaworski rights, and it remains the rule
in Michigan that failure to advise a defendant of his Jaworski rights during the plea proceedings
mandates automatic reversal and the setting aside of the plea. See Saffold, 465 Mich. at 273,
citing Jaworski, 387 Mich. at 21; People v Plumaj, 284 Mich. App. 645, 650; 773 NW2d 763
(2009). Omission of a Jaworski right requires automatic reversal because a valid waiver of these
important Jaworski rights cannot be presumed from a silent record, Jaworski, 387 Mich. at 29,
and this type of “Jaworski defect cannot be corrected on a remand,” In re Guilty Plea Cases, 395
Mich. at 121. Consequently, when considering the plea proceedings, “[t]o determine if there was
substantial compliance with the court rule, the first question is whether the right omitted or
misstated is a ‘Jaworski right.’” Saffold, 465 Mich. at 273.

       If a Jaworski right is omitted from the plea proceedings, then reversal is
       mandated. However, the omission from the plea proceedings of one or another of
       the rights attendant to a trial, other than a Jaworski right, or the imprecise recital
       of any such right, including a Jaworski right, does not necessarily require
       reversal. [Saffold, 465 Mich. at 273-274.][7]


amendment of MCR 6.610 and MCR 7.103 to include time constraints for challenging plea-
based convictions in district court. See Ward, 459 Mich. at 614-615. The foundation of Ward’s
reasoning was that “long delayed direct appeals,” such as the appeal in that case brought more
than twelve months after judgment, were to be “deemed collateral.” Id. at 614. Collateral
attacks on a plea-based conviction—of the type described in Ward—have long been disfavored
because the procedural safeguards provided for in Boykin and Jaworski “must at some point be
balanced with considerations of finality and administrative consequences in order to best achieve
proceedings that are consistent with rudimentary demands of fair procedure.” People v Ingram,
439 Mich. 288, 298; 484 NW2d 241 (1992). Because the present case involves a timely motion
to set aside a plea in accordance with the temporal restraints set forth in MCR 6.610(E)(8), the
present case is not a collateral attack subject to review under Ward, and is instead properly
considered under the principles of Safford.
7
  Although Safford and In re Guilty Plea Cases applied the doctrine of substantial compliance
when analyzing the procedures for pleas to felony charges in circuit courts, we think it
appropriate to also apply this doctrine by analogy to the acceptance of misdemeanor pleas in
district court under MCR 6.610. While MCR 6.610 is not identical to its circuit court
counterpart, MCR 6.302, the rules nonetheless share many common features and the same
overarching aim to inform a defendant of the rights waived by entering a plea as well as the
consequences of a plea. Hence, we are persuaded that, analogous to a circuit court, a district
court need not engage in the colloquy described in MCR 6.610 verbatim; but it must
substantially comply with the rule. And, as in the circuit court, whether reversal is required will


                                                -7-
         In this case, defendant’s Jaworski rights are clearly implicated. At the plea hearing, the
district court appropriately referenced defendant’s right to a jury trial but wholly failed to inform
defendant of his right to remain silent and his right to confront his accusers. See MCR
6.610(E)(3)(b). The district court also failed to make any reference to defendant’s execution of a
written advice of rights or to verify that defendant actually read and understood the rights
imparted on the form he signed. See MCR 6.610(E)(4). Moreover, these rights were not
mentioned by anyone else on the record in the hearing of the district court and defendant. See
Saffold, 465 Mich. at 278-280; In re Guilty Plea Cases, 395 Mich. at 114-115, 122. Given this
total omission of two of the three Jaworski rights from the record of the plea proceedings, it
follows that defendant is automatically entitled to set aside his plea. See Saffold, 465 Mich. at
273-274, 281; Jaworski, 387 Mich. at 31.

        In contrast to this conclusion, the prosecutor maintains that defendant’s uncontested
signature on a written form advising him of these rights should be held to satisfy the “substantial
compliance” standard with respect to MCR 6.610(E)(4) such that defendant should not be
automatically entitled to set aside his plea. The obvious flaw with this “substantial compliance”
argument is that it would in effect obviate the requirement that the court reference defendant’s
Jaworski rights on the record in some manner—either by enumerating those rights on the record
or by verifying that defendant read a written advice of rights—in order to make sure that those
rights were in fact read and understood by defendant. In other words, under MCR 6.610(E)(4), if
a written form is used to inform a defendant of his or her rights, there are two mandatory
requirements under the court rules: (1) a writing detailing the rights in question and (2) an oral
colloquy regarding that writing on the record. When a court completely abdicates its obligation
to personally discuss the writing with a defendant on the record, and the rights contained in the
writing are not otherwise imparted to a defendant on the record during the plea proceedings, we
fail to see how the district court can be said to have “substantially complied” with MCR
6.610(E)(4).8 In these circumstances, the issue is not one of wording or phraseology with respect

depend on the type of noncompliance, bearing in mind that omission of Jaworski rights requires
automatic reversal because such a defect is intrinsically harmful and cannot be corrected on
remand. See generally In re Guilty Plea Cases, 395 Mich. at 121; Plumaj, 284 Mich. App. at 649-
650. Where a Jaworski right is not implicated, whether a deviation occurred is judged under the
substantial compliance doctrine and, under MCR 6.610(E)(8), a defendant is only entitled to
relief if the deviation affected his substantial rights.
8
  Interestingly, historically, this Court rejected even overt references to a written advice of rights
form on the record by the trial court as satisfying the requirement that a trial court personally
address a defendant when apprising him or her of rights waived by entering a plea. See, e.g.,
People v Napier, 69 Mich. App. 46, 46-48; 244 NW2d 359 (1976) and cases therein. Such
procedures are undoubtedly permissible under today’s court rules. See MCR 6.302(B)(5); MCR
6.610(E)(4). However, it is clear from the court rule language that the personal address
requirement nonetheless remains, see MCR 6.610(E)(4), and that this express requirement is
distinct from, and cannot be satisfied solely by, a written form. Indeed, as we have observed
supra, to allow a writing to satisfy both requirements would obviate the plain language of the
court rules by effectively eliminating all necessity of an in-court reference to the written form
during the plea proceedings.


                                                 -8-
to Jaworski rights to which substantial compliance applies, see, e.g., In re Guilty Plea Cases, 395
Mich. at 124, but rather omission, insofar as, by failing to enumerate defendant’s rights or, in lieu
of itemizing those rights, to reference the form executed by defendant, the trial court wholly
failed to apprise defendant of his Jaworski rights at the plea proceedings.

         For similar reasons, in contrast to the prosecutor and the district court, we cannot excuse
the district court’s failure in this respect as merely an unimportant technical defect that does not
entitle defendant to relief. The requirement that the court personally address the defendant on
the record regarding the waiver of trial rights is not a meaningless formality. Rather, the court’s
obligation to assume the principal role of imparting the required information is a central
component of the plea taking process, and it serves a number of important purposes. See In re
Guilty Plea Cases, 395 Mich. at 114. It preserves the integrity the process by which pleas are
offered and creates a clear record for appellate review, it provides the trial court with an
opportunity to observe defendant’s demeanor and response to the imparted information thereby
facilitating the trial court’s assessment of defendant’s understanding, and it serves to impress
upon a defendant the gravity and import of his plea at “the solemn moment of passage from
presumed innocence to conviction.” Id. at 114, 120-122; Jaworski, 387 Mich. at 31; Napier, 69
Mich. App. at 48-49. As more fully articulated by In re Guilty Plea Cases, 395 Mich. at 114:

                That a defendant may have been tried by a jury in another case or learned
       of his rights in an earlier plea-taking proceeding would no more negate his right to
       be informed of the right to and incidents of a trial at the time a plea of guilty is
       offered than would proof that he had seen Perry Mason on television or read Erle
       Stanley Gardner.

               Many defendants have been made aware at one time or another of the right
       to and incidents of a trial and the consequences of a plea of guilty. Nevertheless,
       whatever the personal history of the accused and the quality of his representation,
       the appearance of justice and the integrity of the process by which pleas of guilty
       are offered and accepted require, in the solemn moment of passage from
       presumed innocence to conviction and potential imprisonment, that the judge
       apprise every defendant of the rights he is waiving and consequences of his plea
       and make the other determinations required by the rule.

        In this solemn context, a written advice of rights on its own—signed by a defendant off
the record, outside of the court’s presence, and unreferenced by the court, or anyone else, during
the plea hearing—cannot satisfy, substantially or otherwise, a trial court’s obligation under MCR
6.610(E)(4) to ensure that defendant’s plea is understandingly and voluntarily made with
knowledge of his or her Jaworski rights. Thus, even when a written advice of rights form has
been signed by a defendant, there cannot be a total omission of any reference during the in-court
proceedings to either the enumerated rights in question or the form itself signed by defendant off
the record.9 See Saffold, 465 Mich. at 280. Moreover, when the rights implicated by these


9
  We do not hold that literal compliance with MCR 6.610(E)(4) is required. That is, we do not
suggest that there is a talismanic wording that is required in the in-court waiver colloquy with a

                                                -9-
procedures include a defendant’s Jaworski rights, a defendant is automatically entitled to set
aside his or her plea when reference to those rights, either through express enumeration of those
rights or reference to the written document, is omitted from the in-court plea proceedings. See
Saffold, 465 Mich. at 273-274, 281; Jaworski, 387 Mich. at 31; People v Lee, 112 Mich. App. 194,
195-196; 315 NW2d 896 (1982).

        Consequently, in this case, because the district court failed to substantially comply with
the court rules and the deviation in question implicated defendant’s Jaworski rights, defendant
was automatically entitled to set aside his plea. The district court therefore abused its discretion
by denying defendant’s motion to set aside his plea. For this reason, we affirm the circuit court’s
order reversing the district court and remanding for a trial.

       Affirmed.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Stephen L. Borrello




defendant. See Saffold, 465 Mich. at 280. Rather, the personal address requirement can be
substantially complied with in a number of ways, provided that there is a discussion of a
defendant’s rights—or discussion of the signed advice of rights form—at any point during the in-
court proceedings, even by someone other than the trial court. See id.; In re Guilty Plea Cases,
395 Mich. at 114, 124. For example, it might satisfy the court rule if, in the presence of the trial
court and defendant, the prosecutor or defense attorney made reference to the fact that defendant
previously signed a form advising him of his rights. See In re Guilty Plea Cases, 395 Mich. at
114.


                                               -10-